DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, the “one or more interfaces” is considered indefinite for the following reasons:  Instant claim 26 requires that the interfaces are “adapted to perform a plurality of tasks” including tasks (a)-(c).  Claim 31 defines the interfaces as a keyboard or a barcode.  It is not clear what structures would be encompassed by an interface as recited in claim 26 since a keyboard or a barcode reader would not be structurally capable of being “adapted to perform a plurality of tasks” as required of claim 26.  Claim 29 recites that the interfaces are in communication with a computer.  It would appear that the structure which is adapted to performs the plurality of tasks would be part of a computer or controller rather than a keyboard or a barcode reader. The specification does not appear to disclose any other interfaces.  It would appear that an interface that notifies a user would be a monitor or printer or other structure that is provided in communication with a computer or controller and the interface itself would not be capable of being adapted to perform the listed tasks.  As a result, the metes and bounds of the claim cannot be clearly determined.
Claims 27-31 are indefinite because they depend from indefinite claim 26 and fail to cure the deficiencies of the claim from with they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 26-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Welby-Sellenriek et al.(J. of Clinical Micro.)(Non-Patent Ref. 13, IDS dated 1/15/19)(with evidence from the BacT/ALERT Manual (Non-Patent Ref. 7, IDS dated 1/15/19)) in view of Mermel et al. (Annals of Internal Medicine)(Non-Patent Ref. 11, IDS dated 1/15/19); Kermani (US 2003/0109798)(US Pub. Ref. 4, IDS dated 1/15/19) and Liu et al.(US 6,388,750)(US Pat. Ref. 20, IDS dated 1/15/19).
With respect to claim 26, the reference of Welby-Sellenriek et al. discloses a device and method for the detection of a pathogen in a biological fluid sample comprising the steps of; determining the volume of said sample in a plurality of sample containers comprising said sample and a growth medium (Blood culture processing, page 1166) using a sample volume sensor device (weight sensor), incubating said sample (Blood culture processing, page 1166), and monitoring one or more parameters in said incubated sample indicative of growth of said pathogen (Blood culture processing, pages 1166-1167).  Welby discloses the BacT/ALERT and BACTEC systems, which are both systems for detecting a pathogen in a sample. The BacT/ALERT and BACTEC systems monitor for organism growth by checking for elaboration of CO2 with a colorimeteric (BacT/ALERT) or a fluorescent (BACTEC 9240) sensor, p. 1166, col. 1, ¶1-2. Welby utilizes the BacT/ALERT system according to the manufacturer’s standard instructions, p. 1166, col. 2, ¶4. While Welby does not elaborate on these instructions, such art standard instructions for the BacT/ALERT device are evidenced as discussed above within the BacT/ALERT Manual.  Welby further teaches the use of a plurality of sample containers comprising a growth medium and adapted to receive a blood sample. See e.g., p. 1166, 3rd paragraph (referring to sample containers with "the FAN medium" and to sample containers with the "modified tryptic soy-based medium"). Both the BacT/Alert and BACTEC systems employ a plurality of sample containers that include a growth medium and are adapted to receive a blood sample, see p. 1166, ¶’s 2-3. Welby discloses that the sample containers were placed in an incubation and measurement module: "Each instrument was operated according to the manufacturer's standard instructions. The standard period of incubation was 5 days. Any bottle with a positive signal was immediately removed from the instrument.... " p. 1166, col. 2, lines 36-38. Both the BACTEC 9240 and BacT/ALERT systems include an incubation and measurement module that includes a plurality of individual openings, each adapted to receive one of the sample containers, as is well known and evidenced by the BacT/ALERT Manual and the BACTEC 9000 Series. Welby discloses a volume sensor that determines the sample volume by weight: "Bottles were preweighed in the laboratory .... Upon receipt in the laboratory, the volume of blood inoculated was calculated by weighing the bottles and comparing the weight to preinoculation weights." See p. 1166, col. 2, lines 11-12 and 27-29. Welby discloses that after determining the volume by weight, sets were only included in the study if there was no more than a twofold difference in blood volume between the FAN bottle and the ESP 80A bottle, p. 1166, col. 2, lines 27-32.  Thus, samples were only utilized if the sample containers are within these predetermined sample volume specifications, p. 1166, col. 2, lines 29-31. The volume of blood in each bottle is entered into the clinical data management program on the BacT/ALERT system, p. 1167, col. 1, lines 27-30.  Welby as evidenced by the BacT/ALERT Manual discussed above thus describe blood pathogen detection with a computerized device which meets the claim limitations, except the volume determination was by weight determinations performed by laboratory personnel, and such data was entered into the BacT/ALERT computer and clinical data management program by the user, rather than by a volume sensing device.
While the reference of Welby-Sellenriek et al. discloses determining the volume of sample in the sample container including the growth medium (Blood culture processing, page 1166), Claim 26 differs by reciting that the sample volume is automatically determined to be within a specification or not and a user is alerted with respect to sample being outside the volume specifications and responding to a user instruction based on the user alert.
When culturing blood samples in automated detection systems such as those disclosed in the reference of Welby-Sellenriek et al., the reference of Mermel et al. discloses that the volume of blood sample is the most important single factor governing the sensitivity of the blood cultures (1st. column, second paragraph, page 270).
The reference of Kermani discloses that is it known in the art of automated analysis to monitor the volume of a sample and provide an error message if the sample is inadequate for performing a desired assay (See paragraph [0037]).
The reference of Liu et al. discloses that it is known in the art of biological sample collection to automatically interrogate the volume of the collected sample (col. 1, lines 12-14; col. 2, lines 58-61; col. 3, lines 7-17; col. 4, lines 24-33).
In view of these teachings, when performing a blood culture test as disclosed by the reference of Welby-Sellenriek et al., it would have been obvious to one of ordinary skill in the art to automatically determine the amount of sample collected prior to the automated culture process for the known and expected result of identifying any samples that do not include a desired optimal sample volume.  Automation of the step reduces the need for a laboratory worker to determine the proper value while minimizing waste within the detection system.  Additionally, user interfaces such as alerts and further instruction, including an interface structure that provides an error message when the sample volume is outside accepted amounts and thus ensures the reliability of the automated system, would have been well within the purview of one having ordinary skill in the art while indicating which samples are outside the acceptable range.  For example, the user can instruct the automated analyzer to trash the sample or analyze the sample with a flag that the sample volume was outside the desired range.  Additionally, when automating a manual process as discussed immediately above, the calculated or determined sample volume would be stored within the automated system components for use with any software that would signal the user that the sample is within or out of the required volume limits.  
Note, the structure resulting from the combination of the references as discussed above would include a weight variation sensor that is in communication with the incubation and measurement module.
With respect to the claimed “one or more interfaces”, in view of the rejection presented above with respect to 35 USC 112(b), the interface is interpreted to be a computer interface such as a keyboard or barcode reader as recited in claim 31 or a monitor or printer which can provide feedback to a user.  As a result, the structure resulting from the combination of the references as discussed above would include a computer structure which would include a keyboard and a monitor which would be structurally capable of interfacing with a user as required in claims 26 and 31.
With respect to claim 27, whether the volume sensor is provided in analysis section or external of the analyzer of the primary reference would have been merely an obvious matter in design choice while providing the sample volume determination required of the primary reference.
With respect to claim 28, the reference of Welby-Sellenriek et al. discloses the step of determining the volume of said sample comprises; placing said container in a sample volume sensor (scale for weighing) (Blood culture processing, page 1166) separate from said incubation and measurement module.
With respect to claims 29 and 31, the structure encompassed by the combination of the references as discussed above with respect to claim 26 would include a computer and keyboard as an interface with the user.
With respect to claim 30, in the absence of further positively recited structure, the structure encompassed by the combination of the references as discussed above with respect to claim 26 would be capable of using barcode data to determine the sample volume from the container weight.
 
Response to Arguments
Claim Rejections
	Claim Rejections- 35 USC 103
In response to the rejection of the claims 26-31 under 35 USC 103, Applicants argue that the claim amendments to claim 26 distinguish the claims over the prior art rejection of record for the reasons set forth on pages 4-7 of the response dated 5/6/2022.
In response, the Examiner maintains that the rejection is still proper for the following reasons:
i) The structure resulting from the combination of the refences as discussed in the 35 USC 103 rejection of claim 26 would include a weight variation sensor that is provided in communication with the incubation and measurement module for the reasons set forth in the rejection of record; and 
ii) Since it is not clear what structure is encompassed by the claim language “one or more interfaces”, in the absence of further positively recited structure, the Examiner is of the position that the computer system of the prior art is structurally capable of interfacing with a user as required of claim 26 since it would include a keyboard and a monitor.  Note, claim 26 does not appear to positively recites a computer or controller configured or programmed to perform the tasks which are communicated to the user through an interface device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB